Citation Nr: 1628876	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left midfoot arthrosis.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's claim for service connection for a left foot disability and assigned a 10 percent rating.  

The Veteran limited his appeal to the issue identified on the title page.


FINDING OF FACT

The Veteran's left foot disability is productive of no more than moderate symptoms.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left midfoot arthrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  The Veteran has not identified any other outstanding records, including VA treatment records or any records from the Social Security Administration.  

The Veteran was provided VA medical examinations in April 2012 and June 2014.  These examinations are sufficient evidence for deciding the Veteran's claim on appeal.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  Thus, VA's duty to assist has been met.  

II.  Analysis

Legal Criteria 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's left foot disability has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5284 (2015), covering foot injuries, other.  Under that code, moderate foot injuries are rated as 10 percent disabling.  Moderately severe foot injuries are assigned a 20 percent rating, and severe foot injuries are assigned a 30 percent rating.  A note accompanying the Diagnostic Code states that if there is actual loss of the foot, a 40 percent rating is assigned.  

In cases involving musculoskeletal disabilities, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Facts

Private treatment records from M.H., MD from before the period on appeal show that, in March 2006, the Veteran complained of injuring his foot after stepping in a hole.  X-rays showed no fracture or other acute bony abnormality.  He was diagnosed as suffering from a left foot sprain.  

An October 2007 record from Dr. M.H. noted the Veteran's complaint of left foot pain with exercising.  He stated that the Veteran's left foot was tender with no warmth or edema.  X-rays of the Veteran's left foot were normal.  The Veteran was diagnosed as suffering from a left foot strain.  A December 2007 record from Dr. M.H. noted that the Veteran had mild soreness of the left foot.  

The Veteran underwent a VA examination in April 2012 in connection with the claim.  At that examination, the Veteran reported pain in his left foot when standing.  The examiner noted that the Veteran had pain in the talonavicular joint of the left foot of moderate severity.  The examiner noted the functional effects of the Veteran's left foot disability as pain when working, requiring the Veteran to sit and rest at times.  X-rays of the left foot were normal, showing no evidence of residuals of his left foot fracture.  The examiner diagnosed the Veteran as suffering from left midfoot arthrosis.  

A December 2012 private treatment record from Dr. M.H. showed that the Veteran complained of intermittent left foot pain of moderate severity that occurred with activity.  In a January 2013 letter, Dr. M.H. stated that the Veteran suffered a left foot injury in service.  He stated that the Veteran "has now developed severe midfoot arthritis that has become debilitating."  

In his January 2013 notice of disagreement (NOD), the Veteran contended that his disability warranted a higher rating, as he suffered from "extreme pain" in his left foot and required crutches to walk.  The Veteran stated that his pain prevents him from working, and that his symptoms occur several times per year.  

In his April 2014 substantive appeal, the Veteran again contended that his left foot disability is more severe than the 10 percent rating assigned.  He stated that, when suffering from an arthritic attack, he must use an assistive device to walk.  He stated that such devices are not allowed by his employer, so he must take vacation or have unexcused absences.  He described his left foot pain as disabling, and stated that it causes a loss of function and limits his independence.  

Most recently, the Veteran underwent a VA examination in June 2014.  The Veteran stated that he continued to have pain at the area of his fracture daily, especially when he first gets out of bed and when walking for long periods.  The Veteran denied suffering from flare-ups, and he did not report any functional loss from his left foot disability.  

Upon examination, the examiner reported that the Veteran had pain with use of his left foot, and pain in the left foot accentuated with manipulation.  X-rays revealed intact bony structures and normal soft tissues.  Joint spaces were well maintained, but there were degenerative arthritic changes in the left foot.  The examiner reported that the Veteran did not use assistive devices, and that the Veteran's foot disability was not so severe as to approximate loss of use of the foot.  The examiner further reported that there was no evidence of Morton's neuroma or metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, and no malunion or nonunion of the tarsal or metatarsal bones.  

The examiner diagnosed the Veteran as suffering from residuals of a navicular avulsion fracture of the left foot of moderate severity.  With regard to functional effects, the examiner noted the Veteran's reports of pain with prolonged walking on concrete floors.  Though the Veteran reported being able to work through the pain, he stated that such pain did "slow him down sometimes."  The examiner noted that, during periods of flare-ups, the Veteran had difficulty walking on the concrete floor at his work for long periods of time.  The Veteran had no other functional loss during flare-ups or when he used his foot for long periods of time.  

Analysis

Given the above summarized evidence, the Board finds that the Veteran's left foot disability most closely approximates the 10 percent rating currently assigned.  Again, a 10 percent disability rating is assigned for a moderate foot injury.  38 C.F.R. § 4.71a, DC 5284.  

Notably, both the Veteran's private treatment provider in December 2012 and the VA examiner from the June 2014 VA examination characterized the Veteran's disability as moderate, and the earlier April 2012 VA examiner described the Veteran's pain over the area as moderate.  That same December 2012 private treatment record noted that the Veteran's left foot disability resulted in intermittent moderate pain that occurred with activity.  

The objective medical evidence of record similarly confirms that the Veteran's disability is no more than moderate.  The April 2012 VA examination showed that the Veteran had pain in his left foot when standing, and that the functional effects of his disability were that the Veteran had to sit and rest at times.  The December 2012 private treatment record showed that the Veteran had intermittent left foot pain with activity.  The June 2014 VA examination showed that the Veteran had pain with use and on manipulation of his left foot.  Functionally, this VA examination reported that the Veteran had pain with working that would slow him down, yet the Veteran reported being able to work through this pain.  The Veteran also reported occasional flare-ups when walking on a concrete floor.  These symptoms all correspond with a moderate foot disability as described by the applicable rating criteria.  

Further, the functional effects of the Veteran's disability include pain with activity and pain when working requiring periods of rest.  These symptoms do not rise to the level of a moderately severe disability as required for a 20 percent rating.  Thus, an increased rating based on the functional effects of the Veteran's left foot disability is not warranted.  

The evidence supporting a level of severity greater than moderate for the Veteran's left foot disability is his statements from his January 2013 NOD and April 2014 substantive appeal, and Dr. M.H.'s January 2013 letter.  These statements all describe the Veteran's disability as being much more severe than the moderate foot injury reflected by the currently assigned 10 percent rating.  

For a number of reasons, however, the Board does not find the Veteran's statements or Dr. M.H.'s letter to be persuasive when compared with the evidence described above.  First, with regard to the Veteran's statements, though he stated that he had to use an assistive device to walk during periods of flare-ups, he denied using assistive devices at the VA examinations performed both before and after his letters.  The Veteran has thus been inconsistent in describing his disability.  Second, the Veteran's statements regarding the severity of his disability are inconsistent with the objective findings from both the VA examinations and the private treatment evidence of record.  Given these inconsistencies, and absent sufficient objective evidence supporting the Veteran's contentions, the Board does not find the Veteran's statements regarding the severity level of his left foot disability sufficient to substantiate the claim when weighed against the other evidence.

With regard to Dr. M.H.'s letter, his description of the Veteran's disability is similarly inconsistent with the other medical evidence of record.  Though it is not clear whether the December 2012 private treatment record showing that the Veteran had intermittent, moderate pain in his left foot came from Dr. M.H., there are no treatment records in the Veteran's claims file beyond those from 2006 and 2007 that described the Veteran's disability as mild.  Absent a sufficient explanation of Dr. M.H.'s findings that are in contrast to the other evidence throughout the appeal period, the Board accords a higher probative value to the April 2012 and June 2014 VA examinations and the December 2012 private treatment record, and it finds Dr. M.H.'s description of the Veteran's disability not to be of less probative weight.  

In sum, the Board has weighed all of the evidence and finds that it weighs more to an approximation of no more than moderate severity regarding the Veteran's service-connected left foot disability, which is contemplated by the initially assigned 10 percent rating.

The Board has considered whether rating the Veteran under an alternative DC would result in an increased rating.  Disabilities of the foot are included in the rating schedule at 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  In reviewing these DC, the Board determines that no alternative DC more closely matches the Veteran's symptoms and his particular disability.  Specifically, the June 2014 VA examination noted that the Veteran did not suffer from the particular disabilities covered by the Diagnostic Codes from 5276 to 5283, precluding a rating under those DCs because they are not more analogous than "other foot injury."  Further, the Veteran's symptoms of his left foot disability do not more closely approximate the symptoms described by those disabilities, so his rating under DC 5284 is appropriate.  

As to extraschedular consideration, the evidence shows that the Veteran's left foot disability results in pain and moderate functional effects upon use.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left foot disability with the established criteria found in the rating schedule, and finds that the Veteran's pain and difficulty walking are contemplated by the rating criteria for other foot injuries.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

The schedular criteria for musculoskeletal disabilities thus contemplate a wide variety or a broad canvas of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities and occupational impairments.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for his service-connected left foot disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  

Further, the issue of entitlement to an extraschedular rating based on the combination of symptoms resulting from the Veteran's disabilities has not been expressly or reasonably raised by the record; no further discussion regarding an extraschedular rating on a collective basis is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Finally, a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here, as the evidence of record shows that the Veteran has been employed throughout the pendency of his appeal.  Though the Veteran has discussed the occupational impact of his left foot disability (a fact discussed in much greater detail above), there is no contention or evidence of unemployability.  Accordingly, consideration of a TDIU is not warranted.

In summary, for the reasons outlined above, the Board finds that the Veteran's left foot disability symptoms most closely approximate the 10 percent rating currently assigned.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§   4.3, 4.7.  Accordingly, an increased initial rating for the Veteran's left foot disability is not warranted.  


ORDER

An initial disability rating in excess of 10 percent for left midfoot arthrosis is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


